Order entered September 29, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00258-CR
                             No. 05-21-00259-CR

                    ROBERT JESSE MEYERS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 380th Judicial District Court
                           Collin County, Texas
          Trial Court Cause No. 380-82877-2020 & 380-82495-2020

                                    ORDER

      By letter dated April 20, 2021, appellant requested official court reporter

Karla Kimbrell to prepare the reporter’s record in these appeals. That record was

due on August 7, 2021. When it was not filed, we notified Ms. Kimbrell by

postcard dated August 11, 2021 and directed her to file the reporter’s record by

September 11, 2021. To date, the reporter’s record has not been filed and we have

had no communication from Ms. Kimbrell.
      We ORDER court reporter Karla Kimbrell to file the complete reporter’s

record in these appeals within TWENTY DAYS of the date of this order. We

caution Ms. Kimbrell that the failure to file the reporter’s record by that date may

result in the Court taking whatever remedies it has available to ensure that the

record is filed and these appeals proceed in a timely fashion.

      We DIRECT the Clerk to send copies of this order to the Honorable

Benjamin Smith, Presiding Judge, 380th Judicial District Court; Karla Kimbrell,

official court reporter, 380th Judicial District Court; and counsel for all parties.




                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE